                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

TERRENCE MOORE,

        Plaintiff,                                   Case No. 18-cv-12280
                                                     Honorable Thomas L. Ludington

v.

MOHAN KARLKARNI, et al.,

      Defendants.
____________________________/

          ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
     RECOMMENDATION, GRANTING DEFENDANTS’ MOTIONS TO DISMISS, AND
                       DISMISSING COMPLAINT

        Plaintiff is a state prisoner currently incarcerated at the Lakeland Correctional Facility

(LCF) in Coldwater, Michigan. Plaintiff, who is proceeding pro se, brings this lawsuit under 42

U.S.C. § 1983, based on alleged substandard medical care. ECF No. 1. He names 13 defendants,

all medical providers allegedly involved in his treatment on or around December 11 through

December 14, 2017: Mohan Kulkarni, David Williamson, James E. Heisel, Waseem Ullah,

Katherine McCormack, Daniel Smith, Amber Koon, Emily Prevo, Andrew A. Nackashi, Dan

Smith, E. Coe Hill, Katie LNU, and Corizon Health. Id. He sues all defendants in their individual

and official capacities. Id. Plaintiff claims that the events giving rise to his claims occurred at

Henry Ford Allegiance Hospital in Jackson, Michigan. Id. He alleges generally that Defendants

failed to remove a tumor from his lung during a procedure on December 11, 2017. His complaint

asserts two counts: 1) deliberate indifference in violation of the Eighth Amendment, and 2)

medical malpractice pursuant to MCL 600.2912a.
                                                  I.

       Pre-trial matters were referred to Magistrate Judge Anthony Patti. ECF No. 8. No party

objects to Judge Patti’s detailed factual and procedural summary, which can be found in Judge

Patti’s thirty-six-page report and recommendation, ECF No. 91. In his report and

recommendation, Judge Patti recommended granting Defendants’ motions to dismiss, dismissing

Plaintiff’s Eighth Amendment claim with prejudice, and dismissing Plaintiff’s state law medical

malpractice claim without prejudice for lack of jurisdiction.

       Judge Patti concluded that Plaintiff’s individual capacity Eighth Amendment claims are

subject to dismissal because Plaintiff did not allege sufficient facts from which the Court could

draw an inference that Defendants were deliberately indifferent to Plaintiff’s serious medical

needs. Judge Patti explained that Plaintiff alleged not that he was denied medical care outright

but that his medical care was insufficient. Judge Patti explained that Plaintiff’s complaint alleged

nothing more than medical negligence, including Plaintiff’s disagreement with the doctors’

professional judgment and his allegation of a misdiagnoses. Id. at 15. Judge Patti further

explained that medical negligence does not rise to the level of deliberate indifference under the

Eighth Amendment. Finally, Judge Patti explained that Plaintiff did not allege the personal

involvement of each defendant but merely alleged conduct of the Defendants’ generally.

       With respect to Plaintiff’s official capacity claim under the Eighth Amendment, Judge

Patti explained that Plaintiff did not allege the existence of a pattern or practice. Id. at 18. Judge

Patti recommended dismissing the Eighth Amendment claim with prejudice and dismissing

Plaintiff’s state law medical malpractice claim without prejudice for lack of jurisdiction.




                                                -2-
                                                II.

                                                A.

       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of

a Magistrate Judge’s report and recommendation within 14 days after being served a copy of the

recommendation. Fed. R. Civ. P. 72(b)(2). A party may respond to another party’s objections

within 14 days after being served with a copy. Id. Objections must be stated with specificity.

Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections are made, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires at least a review of the

evidence before the Magistrate Judge; the Court may not act solely on the basis of a Magistrate

Judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir.

1981). After reviewing the evidence, the Court is free to accept, reject, or modify the findings or

recommendations of the Magistrate Judge. See Lardie v. Birkett, 221 F. Supp. 2d 806, 807 (E.D.

Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F.Supp.2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination,

“without explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y

of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections,

                                               -3-
“[t]he functions of the district court are effectively duplicated as both the magistrate and the

district court perform identical tasks. This duplication of time and effort wastes judicial resources

rather than saving them, and runs contrary to the purposes of the Magistrate’s Act.” Id

                                                 B.

       Plaintiff filed his objections on June 13, 2019. ECF No. 94. In his first objection, Plaintiff

argues that he “can prove without a doubt that Plaintiff has a serious medical need and that

defendant’s acts were deliberately indifferent if he knows of a substantial risk to an inmate health

yet recklessly disregards the risk by failing to take reasonable measures to abate it.” This is

nonresponsive to Judge Patti’s analysis of the sufficiency of the allegations in Plaintiff’s

complaint. The objection will be overruled.

       Plaintiff’s second objection is perhaps easier to quote in full than to paraphrase:

               The recommendation that this claim of an eight amendment violation of
       cruel and unusual punishment and mis-diagnosis be dismissed is in error and
       contrary to the rulings by the sixth circuit. Indeed the responses at all three steps
       had sufficient information afford both prison officials and defendants that he was
       being denied medical treatment by the three different diagnosis given by both
       defendants. Neither of which cured the pain and suffering, or assisted Plaintiff in
       the results of the cat scans that warned the doctors or defendants before Dec. 11
       2017 not to have open surgery. The replies were basis the same at all three steps
       with a merit based denial for the claims of deliberate indifference to the serious
       medical need. All three steps addressed the claims embedded in the grievance
       process including all three replys and different diagnosis and the inadequate
       treatment by the different doctors and the different medication as to be told
       different things of where the pain is coming from. Therefore the R&R on these
       claims should be rejected in light of the ruling from the Sixth Circuit in Reed Bey
       v. Pramstaller, 603 F.3d. 322 (6th Cir. 2010) where the court opined:
               “Enforcing internal prison rules even when prison officials do not and
       even when they proceed to address a grievance on the merits takes woodford one
       step forward which is to far. It would do more than ensure that prison officials get
       the first shot at correcting or correcting their own mistake: it would give merit
       based grievance denial underserved insulation from merit-based juridical review
       under this approach. We would never review, for example, whether the
       department of corrections properly concluded the Plaintiff allegations of
       unconstitutional treatment lack merit. The defendant would dismiss any
       subsequent grievance related to the 2017 medical care as untimely because the
                                                -4-
       only have seven business days after an incident to file a grievance. Although
       exhaustion is not the case, the Court didn’t get to review the grievance process
       neither the Plaintiff evidence to rebut the defendant’s dismissal. The court then
       would dismiss any future 42 USC 1983 suit related to his 2017 medical treatment
       would be contrary to Sixth Circuit precedent see 42 USC 8 1997 e(2), 603 F3 at
       326 Id.
       There’s a dispute over adequate treatment by the prison officials and the
       defendants at Henry Ford Hospital although plaintiff consented to the removal of
       the tumor based mass in his chest. Only later to find out the cat scans warned
       doctors before hand not to conduct the pre-operative surgery on the (Plaintiff)
       putting the in more pain than he was (Plaintiff) is still suffering today . . . . . . The
       (R&R) on this claim must be rejected and the claims against Defendants should
       go forward (R&R) PG14.2¶1
       Objection to PG. 15¶1
       Objection to PG 16
       Objection to PG 17
       Objection to PG 18
       Objection to PG 19
       Objection to PG 20
       Objection to PG 21
       Objection to PG 22
       Objection to PG 23
       Objection to PG 24
       Objection to PG 25
       Objection to PG 26
       Objection to PG 27
       Objection to PG 28
       Objection to PG 29
       Objection to PG 30
       Objection to PG 32
       Objection to PG 33
       Objection to PG 34
       Objection to PG 35
       The (R&R) on these claims must be rejected and the claims against Defendants
       should go forward.

Id. at 3-5. Plaintiff’s discussion of the grievance process is non-responsive to Judge Patti’s report

and recommendation. The objection will be overruled

       Plaintiff also indicated that he has objections to pages 15-35 of the report and

recommendation, as well as to Judge Patti’s orders denying his motion to amend and granting

Defendants’ motions to strike. Plaintiff does not explain what these objections are.

                                                 -5-
                                                        III.

       Accordingly, it is ORDERED that Plaintiff’s objections, ECF No. 94, are

OVERRULED.

       It is further ORDERED that Judge Patti’s report and recommendation, ECF No. 91, is

ADOPTED.

       It is further ORDERED that Defendants’ motions to dismiss, ECF Nos. 14, 48, 75, are

GRANTED.

       It is further ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED as

follows: Plaintiff’s Eighth Amendment claim is dismissed with prejudice, and Plaintiff’s state

law medical malpractice claim is dismissed without prejudice for lack of jurisdiction.

       It is further ORDERED that leave to appeal in forma pauperis is DENIED pursuant to

28 U.S.C. 1915(a)(3) as an appeal cannot be taken in good faith.



                                                                           s/Thomas L. Ludington
                                                                           THOMAS L. LUDINGTON
                                                                           United States District Judge

Dated: July 17, 2019

                                                    PROOF OF SERVICE

                            The undersigned certifies that a copy of the foregoing order was served
                            upon each attorney of record herein by electronic means and to
                            Terrence Moore #208380, LAKELAND CORRECTIONAL
                            FACILITY, 141 FIRST STREET, COLDWATER, MI 49036 by first
                            class U.S. mail on July 17, 2019.

                                                               s/Kelly Winslow
                                                               KELLY WINSLOW, Case Manager




                                                       -6-
